The opinion of the court was delivered February 12th 1883.
*262I
Per Curiam.
— This attempt is to impeach the validity of a decree of the Orphans’ Court, which has stood unchallenged for nearly twenty years. It is regular and legal on its face. The appellee was discharged in 1863, on his petition and for cause satisfactory to the court. In his petition he set forth, inter alia, that he had filed two accounts of his administration, both of which had been confirmed, the latter one in October 1859, that thenceforth he had ceased to act further in the trust and during all that time it had been managed by his co-trustee alone; and that he had none of the securities or moneys of the estate in his hands, but the same were in the possession of his co trustee, who was the cestui que trust for life, aud they had so been, for three years and upwards. The presumption is that the court then inquired into the facts averred and found them to be correct. No order was made in .discharging him 'to pay over anything to liis co-executor or to any other person, for the very good reason that he had no assets in his hands. Thenceforth he rested, and had a right to rest, on this discharge to relieve him from further care and responsibility in regard to the trust property. After acquiescing so long in this decree it would be very inequitable aud unjust to permit the appellant to disturb it, on the ground that she bad not quite arrived at her majority when it was made. The evidence of fraud was manifestly insufficient to move the equitable powers of the court.
Decree affirmed and appeal dismissed at the costs of the appellant.